DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 03/28/2021.
Currently claims 1-10 are pending in the application.

Election/Restrictions
Applicant's election of Species C, Claims 1-7, 9 and 10 in the reply filed on 03/28/2021 is acknowledged.

Minor Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, the limitation of the claim, “… the thin film transistor is within a range from about 0.01 picoamp (pA) to to about 0.1 microamp (pA)”, has an extra ‘to’ as underlined. The second ‘to’ needs to be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0044687 A1 (Kalb) and further in view of ‘Mixed Negative Bias Temperature Instability and Hot-Carrier Stress’, Bianka Ullmann, Ph.D. Dissertation, May 28, 2018 (Ullmann) and US 4,109,165 A (Katakura) and further as evidenced by ‘Analysis of the Subthreshold Slope and the Linear Transconductance Techniques for the Extraction of the Capacitance Coupling Coefficients of Floating-Gate Devices’, M. Wong et al., IEEE Electron Device Letters, vol. 13, pp. 566-568, 1992 (Wong). 
Regarding claim 1, Kalb discloses, a method for rapidly gathering a sub-threshold swing from a thin film transistor, comprising: 
performing a measuring process to the thin film transistor (Fig. 1; [0047]), 
wherein the measuring process is inputting multiple values of a gate voltage to a gate terminal (Fig. 1; [0047]), 
performing a fitting process to the output voltage corresponding to the thin film transistor, 
wherein the fitting process is fitting at least two of said multiple values of the output voltage to get the sub-threshold swing (Fig. 1; [0047]).  

    PNG
    media_image1.png
    592
    565
    media_image1.png
    Greyscale

Note 1: Kalb teaches, in Fig. 1, para. [0047], the transfer characteristics of a rubrene SC-FET, a pentacene SC-FET and a pentacene TFT, for both the forward and the reverse sweep. The devices show steep subthreshold swing, 0.50V/dec for the rubrene SC -FET and 0.29V/dec for pentacene SC -FET. This gives normalized subthreshold swings of respectively 1.6 nFV/(dec cm2) and 1.3 nFV/(dec cm2). Thus it is evident from Kalb that multiple values of gate voltages were applied to the gate terminal both in forward and reverse sweep.
Note 2: Kalb further provided in para. [0047] numerical values of subthreshold swing of the transistors whose transfer curves are shown in Fig. 1. The subthreshold swing is the ‘inverse slope’ of the D – Vg curve.
But Kalb fails to teach explicitly, electrically connecting an operational amplifier and an anti-exponential component to a source terminal of the thin film transistor, 
wherein a first end of the anti- exponential component is electrically connected to a inverting input terminal of the operational amplifier, 
a second end of the anti-exponential component is electrically connected to an output terminal of the operational amplifier, 
a non-inverting input terminal of the operational amplifier is electrically connected to a common mode voltage;

However, in analogous art, Ullmann discloses, electrically connecting an operational amplifier (OpAmp; Fig. 3.13; Article 3.5 - Extended Measure-Stress-Measure; page 3/15) and a feedback resistor (Rf; Fig. 3.13; Article 3.5 - Extended Measure-Stress-Measure; page 3/15; feedback resistor) to a source terminal (source of M1) of the thin film transistor (M1, MOSFET under test; Fig. 3.13; Article 3.5 - Extended Measure-Stress-Measure; page 3/15), 
	Note: The measurement setup of Fig. 3.13 of Ullmann is valid for any MOSFET or similar devices including a thin film transistor.
wherein a first end (left end) of the feedback resistor (Rf) is electrically connected to a inverting input terminal (input with a ‘-’ sign; Fig. 3.13) of the operational amplifier (OpAmp), 
a second end (right end) of the feedback resistor (Rf) is electrically connected to an output terminal (output terminal Vo) of the operational amplifier (OpAmp) (Fig. 3.13; Article 3.5 - Extended Measure-Stress-Measure; page 3/15), 

    PNG
    media_image2.png
    626
    977
    media_image2.png
    Greyscale

a non-inverting input terminal (input with a ‘+’ sign; Fig. 3.13) of the operational amplifier (OpAmp) is electrically connected to a common mode voltage (ground potential; Fig. 3.13; Article 3.5 - Extended Measure-Stress-Measure; page 3/15);
multiple values of an output voltage (voltage at output terminal Vo; Fig. 3.13; Article 3.5 - Extended Measure-Stress-Measure; page 3/15; since inverted input of OpAmp is virtual ground, Vo = - ID.Rf) are correspondingly generated from the output terminal (Vo) of the operational amplifier (OpAmp) during measuring process (Vo = - ID.Rf; the drain current ID can be obtained from Vo by dividing Vo by Rf to generate the ID – Vgs curve); and 
Note: The OpAmp is used in the measurement circuit to ensure that voltage at node VA remains constant and the drain current ID flows through the feedback resistor Rf. It uses the basic property of the OpAmp, i.e. the differential input voltage and the input current are both zero. The use of high gain amplifier similar to OpAmp in testing and measurement is very well known in the industry.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kalb and Ullmann before him/her, to modify the teachings of measuring transfer characteristics of a thin film transistor as taught by Kalb and to include the teachings of measurement setup to get transfer characteristics of a transistor as taught by Ullmann since the measurement setup ensures the accuracy of the measurement by keeping all other parameters in the circuit constant during measurement and absent this important teaching in Kalb, a person with ordinary skill in the art would be motivated to reach out to Ullmann while measuring transfer characteristics of thin film transistor of Kalb. 
	But the combination of Kalb and Ullmann fails to teach explicitly, an anti-exponential component can be used as a feedback resistor between the output and the inverting input of the OpAmp;
However, in analogous art, Katakura discloses, an anti-exponential component (combination of TR1 and TR2; Fig. 1; col. 2, lines 24-40; i.e. a regular NPN transistor and a diode-connected NPN) can be used as a feedback resistor between the output (Vout) and the inverting input (In) of the OpAmp (Fig. 1; col. 2, lines 24-40);
Note: The NPN transistor is an ‘anti-exponential component’ that fits the characteristics as defined in Specification para. [0022]. The device current IE is proportional to the voltage difference between base and emitter VBE in an exponential way. It also behaves as a resistor corresponding to a certain current. For a certain resistor value, the NPN would occupy less area than conventional feedback resistor.

    PNG
    media_image3.png
    450
    802
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kalb, Ullmann and Katakura before him/her, to modify the teachings of feedback resistor between output and inverting input of the OpAmp as taught by Ullmann and to include the teachings of an anti-exponential component as a feedback resistor between the output and the inverting input of the OpAmp as taught by Katakura since using NPN transistor in place of the traditional feedback resistors would reduce the size of the feedback component and thereby reduce the overall size of the circuit and the manufacturing cost. Therefore, a person with ordinary skill in the art would be motivated to use diode connected NPN 
Note: The examiner notes that the inventor also uses a diode connected NPN as an anti-exponential component in the Specification para. [0022]. The examiner also notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, Kalb discloses, the method of claim 1, wherein a range of the multiple values of the gate voltage is chosen such that a current flowing through the thin film transistor is within a range from about 1 femtoamp (fA) to about 1 milliamp (mA) (Fig. 1; [0047]). 
Note: Kalb teaches in the measured data of Fig. 1 that the range of current is between 100 fA (10-13 A) and 1 mA (10-3 A). Thus the range taught by Kalb overlaps the claimed range of about 1 femtoamp (fA) to about 1 milliamp (mA). Thus, it can be concurred that the range of the multiple values of the gate voltage is chosen properly. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    592
    565
    media_image1.png
    Greyscale

Regarding claim 4, Kalb discloses, the method of claim 1, wherein the multiple values of the gate voltage are input in an increasing order (Fig. 1; [0047]).  
Note: Kalb teaches, in Fig. 1, para. [0047], the transfer characteristics of a rubrene SC-FET, a pentacene SC-FET and a pentacene TFT, for both the forward and the reverse sweep. The forward sweep is shown by an arrow on the curve going upward and the current is 

    PNG
    media_image1.png
    592
    565
    media_image1.png
    Greyscale

Regarding claim 5, Kalb discloses, the method of claim 1, wherein the multiple values of the gate voltage are input in a decreasing order (Fig. 1; [0047]).  
Note: Kalb teaches, in Fig. 1, para. [0047], the transfer characteristics of a rubrene SC-FET, a pentacene SC-FET and a pentacene TFT, for both the forward and the reverse sweep. The reverse sweep is shown by an arrow on the curve going downward and the current is decreasing with the gate sweep. The examiner considers it as the gate voltage being inputted in a decreasing order.

    PNG
    media_image1.png
    592
    565
    media_image1.png
    Greyscale

Regarding claim 6, Kalb discloses, the method of claim 1, wherein the multiple values of the gate voltage are input in an increasing order and followed by a decreasing order (Fig. 1; [0047]).  
Note: Kalb teaches, in Fig. 1, para. [0047], the transfer characteristics of a rubrene SC-FET, a pentacene SC-FET and a pentacene TFT, for both the forward and the reverse sweep. The forward sweep is shown by an arrow on the curve going upward and the current is increasing with the gate sweep. The reverse sweep is shown by an arrow on the curve going downward and the current is decreasing with the gate sweep. Kalb also teaches that the thin-film transistor (pentacene TFT) shows a notable hysteresis in the transfer characteristic close to the onset voltage. The hysteresis is much 

    PNG
    media_image1.png
    592
    565
    media_image1.png
    Greyscale

Regarding claim 7, the combination of Kalb, Ullmann and Katakura teaches, the method of claim 1, wherein the anti-exponential component (combination of TR1 and TR2; Fig. 1; col. 2, lines 24-40; i.e. a regular NPN transistor and a diode-connected NPN; Katakura Reference) is a bipolar junction transistor (Fig. 1; col. 2, lines 24-40; Katakura Reference). See 103 rationale in claim 1.
Note: The NPN transistor, which is a bipolar junction transistor, is an ‘anti-exponential component’ that fits the characteristics as defined in Specification para. [0022]. The device current IE is proportional to the voltage difference between base and emitter VBE in an exponential way. 

    PNG
    media_image3.png
    450
    802
    media_image3.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kalb, Ullmann and Katakura as applied to claim 1, and further in view of ‘Analysis of the Subthreshold Slope and the Linear Transconductance Techniques for the Extraction of the Capacitance Coupling Coefficients of Floating-Gate Devices’, M. Wong et al., IEEE Electron Device Letters, vol. 13, pp. 566-568, 1992 (Wong). 
Regarding claim 3, Kalb teaches in claim 1, the transfer curve with the straight linear portion of subthreshold region where the subthreshold slope is measured (Fig. 1; [0047]), but the combination of Kalb, Ullmann and Katakura fails to teach explicitly, the method, wherein a range of the corrected by the examiner) about 0.1 microamp (uA).  
However, in analogous art, Wong discloses, the method, wherein a range of the multiple values of the gate voltage for the fitting is chosen within a range where a corresponding current flowing through the thin film transistor is within a range from about 0.01 picoamp (pA) to corrected by the examiner) about 0.1 microamp (uA).  

    PNG
    media_image4.png
    533
    658
    media_image4.png
    Greyscale

Note: Wong teaches measuring the subthreshold slope between two ‘+’ points in Fig. 2 which is the straight linear portion of the curve and the drain current range is between 80 pA (8x10-11 A) and 4 nA (4x10-9 A). Thus the range taught by Wong overlaps the claimed  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kalb, Ullmann, Katakura and Wong before him/her, to modify the teachings of generating a transfer curve of the thin film transistor around the subthreshold region as taught by Kalb and to include the teachings of graphical method of measuring subthreshold slope with corresponding drain current range as taught by Wong since this is an industry standard method of measuring subthreshold slope and absent the teaching in Kalb, a person with ordinary skill in the art would be motivated to reach out to Wong while measuring the subthreshold slope from the transfer characteristics of thin film transistor of Kalb. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalb, Ullmann and Katakura as applied to claim 1, and further in view of US 2006/0047474 A1 (Hyde) and further as evidenced by ‘Method of Least Square’, Molugaram et al., Statistical Technique for Transportation Engineering, 2017 (Molugaram). 
Regarding claim 9, the combination of Kalb, Ullmann and Katakura fails to teach explicitly, the method of claim 1, wherein the fitting is performed by a least square method.  
However, in analogous art, Hyde discloses, the method of claim 1, wherein the fitting is performed by a least square method (Fig. 10; [0050]).
Note: Hyde teaches in para. [0050] that the electrical characteristic is calculated by fitting the data to a curve, such as by a least squares method. Alternatively, the data may be fitted to a curve using any of the curve fitting software packages which are well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kalb, Ullmann, Katakura and Hyde before him/her, to modify the teachings of measuring subthreshold slope from the transfer curve of the thin film transistor as taught by Kalb and to include the teachings of curve fitting being performed by a least square method as taught by Hyde since this is a widely used method of fitting curve for a given data and the best fit curve of a given type that has the minimal sum of deviations, i.e., least square error from a given set of data (Chapter 5.2 – Curve Fitting; Evidentiary Reference Molugaram). Absent the teaching in Kalb, a person with ordinary skill in the art would be . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalb, Ullmann and Katakura as applied to claim 1, and further in view of US 2011/0209567 A1 (Sugawa) and further as evidenced by ‘Analysis of the Subthreshold Slope and the Linear Transconductance Techniques for the Extraction of the Capacitance Coupling Coefficients of Floating-Gate Devices’, M. Wong et al., IEEE Electron Device Letters, vol. 13, pp. 566-568, 1992 (Wong).
Regarding claim 10, Kalb discloses in claim 1, performing the measuring process to the thin film transistor (Fig. 1; [0047]), and 
performing the fitting process to the output voltage corresponding to the thin film transistor (Fig. 1; [0047]).

    PNG
    media_image1.png
    592
    565
    media_image1.png
    Greyscale

But the combination of Kalb, Ullmann and Katakura fails to teach explicitly, sequentially performing the measuring process to a plurality of transistors other than said transistor, 
wherein the plurality of transistors are respectively present in a plurality of test keys distributed on a substrate;
However, in analogous art, Sugawa discloses, sequentially performing the measuring process to a plurality of transistors (Steps S442 to S448 are repeated for each transistor; Fig. 5; [0060]) other than said transistor (Fig. 5; [0060]), 
wherein the plurality of transistors are respectively present in a plurality of test keys (300; Fig. 2; [0046]; i.e. circuit under test) distributed on a substrate (Fig. 2; [0046]);
Note 1: Kalb teaches measurement of a thin film transistor and then perform curve fitting to obtain the subthreshold swing. Sugawa reference is brought in to teach plurality of transistors on the same wafer to be characterized sequentially. The teaching of Sugawa is valid for any transistor including a thin film transistor.

    PNG
    media_image5.png
    756
    452
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kalb, Ullmann, Katakura and Sugawa before him/her, to modify the teachings of measuring subthreshold slope from the transfer curve of the thin film transistor as taught by Kalb and to include the teachings of sequentially measuring several transistors located on different sections of the wafer as taught by Sugawa since this is a standard procedure to measure and monitor device characteristics after a batch of wafers is processed. The results of several devices on the wafer are post-processed and analyzed to get a clear picture of the variation of each parameter of the transistor on a given wafer. Absent this 
With the teaching of Sugawa regarding measuring plurality of transistors on the wafer above, it can be concurred that the combination of Kalb, Ullmann, Katakura and Sugawa teaches, performing the fitting process to a plurality of output voltages corresponding to the plurality of thin film transistors (Fig. 1; [0047]; Kalb Reference).
Note 2: Kalb provided in para. [0047] numerical values of subthreshold swing of the transistors whose transfer curves are shown in Fig. 1. The subthreshold swing is the ‘inverse slope’ of the transfer curve, at the steep portion of the curve, where the drain current increases several decades in magnitude with a small change in gate voltage. The subthreshold swing is usually measured by identifying two points on the curve and draw a line. The slope of this line provides the subthreshold swing. Kalb teaches that HP 4155A semiconductor parameter analyzer was used to measure the transfer curve. HP 4155A can do this ‘curve fitting’ on screen while the measurement is being carried out ([0046]). Thus it can be concurred that Kalb teaches the limitation. See also evidentiary reference Wong (Fig. 2; III. Results; page 568) which shows graphically how ‘subthreshold slope’ is measured from an ID – Vg curve.
Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2018/0033858 A1 (Moon) – The transfer characteristics of a thin film transistor are measured and disclosed for multiple active layers.
2. US 2017/0330938 A1 (Baeck) - The transfer characteristics of a thin film transistor are measured and disclosed. The thin film transistor comprises an active layer, an intermediate layer, a gate insulating film, a gate electrode, an interlayer insulating film, and source and drain electrodes. The active layer is positioned on a substrate, and the gate insulating film is positioned on the active layer.
3. US 2019/0391206 A1 (Lin) - A measurement setup including a tester circuit, a measure device and a processor is demonstrated. The tester circuit is electrically connected to the transistor, the measured device is electrically connected to the transistor, and the processor is electrically connected to the measured device. The tester circuit is configured to test the transistor. The measure device is configured to receive a waveform from the transistor. The processor is configured to perform a curve-fitting on the waveform to get a transistor characteristic curve, to model the transistor characteristic curve to generate a transistor model, to simulate and regulate one or more parameters of the transistor model to create a new 
4. US 2020/0200816 A1 (Panakkal) - A measurement circuit including a 3-terminal transistor is disclosed. The first terminal is coupled to a first reference voltage. The measurement circuit further include a first operational amplifier including a first input coupled to the second terminal of the transistor and an output coupled to the third terminal of the transistor. The first operational amplifier further includes a second input configured to receive a second reference voltage.
5. US 5,473,279 A (D’Angelo) - An integrated circuit companding amplifier for analog signals is demonstrated with a diode connected NPN between the output and the inverting input of the amplifier. The diode connected NPN is mainly used for voltage clamping.
6. US 2014/0005390 A1 (Gade) - The transfer characteristics of a thin film transistor are measured and disclosed. The electrical characteristics of the transistors are measured on a Micromanipulator 6200 probe station using an Agilent 4156C semiconductor parameter analyzer. All measurements are performed in air at room temperature. The probe needles are brought into contact with the source and drain contacts of the transistors by putting them down carefully on top of the gold contacts. The gate electrode is contacted through the metal substrate holder onto which the wafer is placed during the measurements.
7. US 2018/0061994 A1 (Shi) – The testing method for plurality of thin film transistors is disclosed. The thin film transistor includes a semiconductor layer, at least three source/drain electrodes and a gate electrode. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


04/26/2021